APPLICATION DISMISSED WITHOUT PREJUDICE
On March 1, 2013, for the felony offense of Count I: Deliberate Homicide (of Sunday Cooley Bennett), the Defendant was sentenced to the Montana Women’s Prison for one hundred (100) years. For the felony offense of Count II: Deliberate Homicide (of Joseph Andrew Gable), the Defendant was sentenced to the Montana Women’s Prison for one hundred (100) years. The sentence imposed for Count II was ordered to run consecutively to the sentence imposed for Count I.
On April 8, 2016, Defendant’s Application for review of that sentence was scheduled to be heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”) at the Montana Women’s Prison in Billings, Montana.
Defendant was present and was represented by Peter Ohman of the Office of the State Public Defender. The State was not represented.
Before hearing the Application, Defense Counsel informed the Division that the Defendant was planning to file for post-conviction relief. The Division advised the Defendant and her Counsel that it does not have the authority to review a sentence until it is final—after all appeals and post-conviction relief have been completed. Defendant was further advised that she may re-apply for sentence review sixty (60) days after her post-conviction relief was completed, including if her petition for PCR is denied. Peter Ohman stated that he would not be the attorney filing for post-conviction relief and that the Defendant was proceeding pro-se.
Therefore, it is the unanimous decision of the Division that Defendant’s Application in this matter is DISMISSED WITHOUT PREJUDICE. Defendant may re-file her Application with the Lewis and Clark County Clerk of District Court within 60 days of the date of completion of all Montana State post-conviction proceedings, in accordance with Rule 2, Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. Brenda Gilbert, Chairperson, Hon. Brad Newman, Member and Hon. Russell Fagg, Alternate Member.